187 F.2d 732
Inza WENDELEN, as Administratrix of the Estate of Charles Wendelen, deceased, Plaintiff-Appellant,v.COMMANDER LARABEE MILLING COMPANY, Defendant-Respondent.
No. 144.
Docket 21857.
United States Court of Appeals Second Circuit.
Argued February 13, 1951.
Decided March 5, 1951.

From an order of the United States District Court for the Western District of New York granting defendant's motion for summary judgment dismissing the complaint herein under Fed.Rules Civ.Proc. rule 56, 28 U.S.C.A., the plaintiff appeals.
William J. Brock, Buffalo, N. Y., Edward H. Kavinoky, Buffalo, N. Y., of counsel, for Inza Wendelen, as Administratrix of Estate of Charles Wendelen, deceased, plaintiff-appellant.
Brown, Kelly, Turner & Symons, Buffalo, N. Y., John E. Leach, Buffalo, N. Y., of counsel, for Commander Larabee Milling Co., defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Knight, J., in the court below. 96 F.Supp. 92.